DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on December 30, 2019
Claims 1-20 is under examination.   

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
1-20 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-13 of prior U.S. Patent No. 10,484,987. This is a statutory double patenting rejection.
As can be seen in the table below, the claims are identical.
Instant Claim
US Patent No 10,484,987
1. An operation request generating method, comprising: generating, by a generation device, a first operation request that requests performance of an operation on a first packet, wherein the first operation request comprises first assignment content and information indicating a first assignment location, wherein the first assignment location is a location in the first packet, wherein the first assignment content is data indicating assignment of a value to the first assignment location, wherein the information indicating the first assignment location comprises an identifier of a type of a first packet header, and further comprises a first offset, and a first length, wherein the first packet header is a 





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1- 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwon et al. (US 2011/0208829)

As per claim 1 Kwon teaches an operation request generating method, comprising: 
generating, by a  generation device, a first operation request that requests performance of an  operation on a first packet, wherein the first operation request comprises first assignment content and information indicating a first assignment 
(Paragraph 0024, 0116, 0181 a location of a header, a tag for defining to which service the streaming is related to, a tag for defining a container format of media data, and a tag for defining the plurality of media data. an obtaining unit which obtains location information indicating a randomly accessible point of each of the at least one segment), wherein the first assignment content is data indicating assignment of a value to the first assignment location (Paragraph 0304  a starting location of a subsequent I-frame in the MPEG TS based on "transport-private-data-length" and "private-data-byte"), wherein the information indicating the first assignment location comprises an identifier of a type of a first packet header (Paragraph 0076, 0120, 0206, 0218  a value of 0, a subsequent packet may include the second type of location information a content identifier (ID), and a content uniform resource locator (URL) of the content as meta data of the content. The information about each media data may include a quality, a type, an ID, or the like of each media data. The "contentType" tag may indicate whether the container format is an MP4 format or an MPEG2-transport stream (TS) format ), and further comprises a first offset (Paragraph 0010, 0188  The location information may include first offset information.), and a first length (Paragraph 0258 The data transmitting apparatus 1300 defines the length of the "private-data-byte"), wherein the first packet header is a packet header in the first packet (Paragraph 0093 FIG. 4B illustrates information about a header of media data), and wherein the first offset is an offset relative to a start location of the first packet header (Paragraph 0206 An ` offset` field  is a 16-bit field, and represents the total number of packets present between a current packet and the total number of packets is defined in the ` offset` field 1513, any other value, e.g., a total of bytes, a PTS, a DTS, global time of media);  and
 sending, by the generation device, the first operation request to a description device or a receiving device (Paragraph 0277 -0279, 0288, 0294 The header has a PID field for identifying data included in the payload region. Since the TS packet has a PID of, the payload region includes location information of a random access point. The location information of the random access point may include a `descriptor_tag` field, a `descriptor_length` field In the payload region, the `TS_description_section` that includes location information of a random access point is present). 
 
As per claim 2 Kwon teaches the method according to claim 1, further comprising: receiving, by the description device, the first operation request;  generating a second operation request by performing, by the description device, protocol description on the 
first operation request using a first description language recognizable to the 
receiving device;  and sending the second operation request to the receiving 
device (Paragraph 0076, 0091 -0093 The information about the content may include information about a title, a synopsis, a content identifier (ID), and a content uniform resource locator (URL) of the content as meta data of the content.). 
 
As per claim 3 Kwon teaches the method according to claim 2, wherein the receiving device is a conversion device or a data processing device (Paragraph 0213, 0235 It is assumed that while content is provided to a user by sequentially processing a plurality of packets starting from the first packet). 
 
As per claim 4 Kwon teaches an operation request generating method, comprising: generating, by a generation device, a first operation request that requests performance of an operation on a first packet, wherein the first operation request is described 
in a first description language recognizable to a receiving device (Paragraph 0277 -0279, 0288, 0294 The header has a PID field for identifying data included in the payload region. Since the TS packet has a PID of, the payload region includes location information of a random access point. The location information of the random access point may include a `descriptor_tag` field, a `descriptor_length` field In the payload region, the `TS_description_section` that includes location information of a random access point is present. );  and 
sending the first operation request to the receiving device;  wherein the first 
operation request comprises first assignment content and information indicating 
a first assignment location, wherein the first assignment location is a 
location in the first packet(Paragraph 0024, 0116, 0181 a location of a header, a tag for defining to which service the streaming is related to, a tag for defining a container format of media data, and a tag for defining the plurality of media data. an obtaining unit which obtains location information indicating a randomly accessible point of each of the at least one segment), wherein the first assignment content is data indicating assignment of a value to the first assignment location(Paragraph 0076, 0120, 0206, 0218  a value of 0, a subsequent packet may include the second type of location information a content identifier (ID), and a content uniform resource locator (URL) of the content as meta data of the content. The information about each media data may include a quality, a type, an ID, or the like of each media data. The "contentType" tag may indicate whether the container format is an MP4 format or an MPEG2-transport stream (TS) format), wherein the information indicating the first assignment location comprises an identifier of a type of a first packet header (Paragraph 0093 FIG. 4B illustrates information about a header of media data), a first offset (Paragraph 0010, 0188  The location information may include first offset information.), and a first length (Paragraph 0258 The data transmitting apparatus 1300 defines the length of the "private-data-byte"), wherein the first packet header is a packet header in the first packet  (Paragraph 0093 FIG. 4B illustrates information about a header of media data), and wherein the first offset is an offset relative to a start location of the first packet 
header (Paragraph 0206 An ` offset` field  is a 16-bit field, and represents the total number of packets present between a current packet and the total number of packets is defined in the ` offset` field 1513, any other value, e.g., a total of bytes, a PTS, a DTS, global time of media). 
 
As per claim 5 Kwon teaches the method according to claim 4, wherein the receiving device is a conversion device or a data processing device  (Paragraph 0213, 0235 It is assumed that while content is provided to a user by sequentially processing a plurality of packets starting from the first packet). 
 

receiving device according to the information indicating the first assignment 
location, an identifier of a first field corresponding to the first assignment 
location, wherein the first field is a field in the first packet (Paragraph 0076, 0091 -0093 The information about the content may include information about a title, a synopsis, a content identifier (ID), and a content uniform resource locator (URL) of the content as meta data of the content.). 
 
As per claim 7 Kwon teaches the method according to claim 6, wherein the determining the identifier of the first field corresponding to the first assignment location comprises: 
determining the type of the first packet header according to the identifier of 
the type of the first packet header (Paragraph 0091-0094 The "Type" attribute defines a media format of a header. For example, when the "Type" attribute is "HEAD-TS", the header is a header of a transport stream format. The "ID" attribute defines a media data of a header);  and determining the identifier of the first field according to a format of the first packet header, and further according to the first offset, and the first length, wherein the first field is a field in the first packet header, and wherein the format of the first packet header is determined according to the type of the first packet header (Paragraph 0091-0094  When the "ID" attribute is "1", the header is a header of media data having a media data ID of "1". Also, the "RefData" tag includes information pointing to a header, and a "URL" tag defines a location of a header, i.e., a URL of a header.). 

As per claim 8 Kwon teaches the method according to claim 6, wherein the determining the identifier of the first field corresponding to the first assignment location comprises: 
determining the type of the first packet header according to the identifier of 
the type of the first packet header;  and determining the identifier of the 
first field according to the type of the first packet header, further according 
to a format of the first packet, and further according to the first offset, and 
the first length (Paragraph 0204-0206, 0258 the length of the "private-data-byte" and records the length to a "transport-private-data-length" field. The first offset information indicating a subsequent random access point, the second offset information indicating all of random access points, or the third offset information indicating locations of all of access units ). 
 
As per claim 9 Kwon teaches the method according to claim 6, wherein the receiving device is a conversion device and wherein the method further comprises: generating, by the conversion device, a second operation request according to the identifier of 
the first field and the first assignment content;  and sending the second 
operation request to a data processing device, wherein the second operation 
request requests the data processing device to, after the first packet is 
received, perform: determining the first field in the first packet according to 
the identifier of the first field;  and assigning a value to the first field 
according to the first assignment content (Paragraph 0206, 0218, 0229  a value of 0, a subsequent packet may include the second type of location information ). 

As per claim 10 Kwon teaches the method according to claim 6, wherein the receiving device is a data processing device, and wherein the method further comprises: receiving, by the data processing device, the first packet;  and assigning, by the data 
processing device, a value to the first field according to the first assignment 
content and the identifier of the first field (Paragraph 0276, 0279, 0288 The TS packet includes a header and a payload region. The header includes a PID field for identifying data included in the payload region ). 
 
As per claim 11 Kwon teaches the method according to claim 6, wherein the identifier of the first field is a name of the first field (Paragraph 0213, 0235 It is assumed that while content is provided to a user by sequentially processing a plurality of packets starting from the first packet). 
 
As per claim 12 Kwon teaches the method according to claim 4, wherein the first operation request is described in a first description language recognizable to the receiving device (Paragraph 0277 -0279, 0288, 0294 The header has a PID field for identifying data included in the payload region. Since the TS packet has a PID of, the payload region includes location information of a random access point. The location information of the random access point may include a `descriptor_tag` field, a `descriptor_length` field In the payload region, the `TS_description_section` that includes location information of a random access point is present. ). 

As per claim 13 Kwon teaches a generation device, comprising: a processor;  and a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions for: generating a first operation 
request that requests performance of an operation on a first packet, wherein 
the first operation request comprises first assignment content and information 
indicating a first assignment location(Paragraph 0024, 0116, 0181 a location of a header, a tag for defining to which service the streaming is related to, a tag for defining a container format of media data, and a tag for defining the plurality of media data. an obtaining unit which obtains location information indicating a randomly accessible point of each of the at least one segment), wherein the first assignment location is a location in the first packet, wherein the first assignment content is data indicating assignment of a value to the first assignment location(Paragraph 0076, 0120, 0206, 0218  a value of 0, a subsequent packet may include the second type of location information a content identifier (ID), and a content uniform resource locator (URL) of the content as meta data of the content. The information about each media data may include a quality, a type, an ID, or the like of each media data. The "contentType" tag may indicate whether the container format is an MP4 format or an MPEG2-transport stream (TS) format ), wherein the 
information indicating the first assignment location comprises an identifier of 
a type of a first packet header, and further comprises a first offset (Paragraph 0010, 0188  The location information may include first offset information.), and a 
(Paragraph 0258 The data transmitting apparatus 1300 defines the length of the "private-data-byte"), wherein the first packet header is a packet header in the first packet(Paragraph 0093 FIG. 4B illustrates information about a header of media data), and wherein the first offset is an offset relative to a start location 
of the first packet header (Paragraph 0304  a starting location of a subsequent I-frame in the MPEG TS based on "transport-private-data-length" and "private-data-byte");  and sending the first operation request to a 
description device or a receiving device(Paragraph 0277 -0279, 0288, 0294 The header has a PID field for identifying data included in the payload region. Since the TS packet has a PID of, the payload region includes location information of a random access point. The location information of the random access point may include a `descriptor_tag` field, a `descriptor_length` field In the payload region, the `TS_description_section` that includes location information of a random access point is present). 
 
As per claim 14 Kwon teaches a generation device, comprising: a processor;  and a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions for: generating a first operation 
request that requests performance of an operation on a first packet(Paragraph 0024, 0116, 0181 a location of a header, a tag for defining to which service the streaming is related to, a tag for defining a container format of media data, and a tag for defining the plurality of media data. an obtaining unit which obtains location information indicating a randomly accessible point of each of the at least one segment), wherein the first operation request is described in a first description language recognizable to a receiving device (Paragraph 0077 receives at least one of the information about content and information about each media data);  and sending the first operation request to the receiving device (Paragraph 0079 request the server to transmit other media data while receiving a predetermined media data  );  wherein the first operation request comprises first assignment content and information indicating a first assignment location, wherein the first assignment location is a location in the first packet, wherein the first assignment content is data indicating assignment of a value to the first assignment location(Paragraph 0304 0076, 0120, 0206, 0218  a value of 0, a subsequent packet may include the second type of location information a content identifier (ID), and a content uniform resource locator (URL) of the content as meta data of the content. The information about each media data may include a quality, a type, an ID, or the like of each media data. The "contentType" tag may indicate whether the container format is an MP4 format or an MPEG2-transport stream (TS) format ),  a starting location of a subsequent I-frame in the MPEG TS based on "transport-private-data-length" and "private-data-byte"), wherein the information indicating the first assignment location comprises an identifier of a type of a first packet header, and further comprises a first offset (Paragraph 0010, 0188  The location information may include first offset information.), and a first length (Paragraph 0258 The data transmitting apparatus 1300 defines the length of the "private-data-byte"), wherein the first packet header is a packet header in the first packet, and wherein the first offset is an offset relative to a start location of the first packet header(Paragraph 0304  a starting location of a subsequent I-frame in the MPEG TS based on "transport-private-data-length" and "private-data-byte"). 
 
As per claim 15 Kwon teaches the generation device according to claim 14, wherein the receiving device is a conversion device or a data processing device (Paragraph 0213, 0235 It is assumed that while content is provided to a user by sequentially processing a plurality of packets starting from the first packet).
 
As per claim 16 Kwon teaches the generation device according to claim 14, wherein the sending the first operation request to the receiving device causes the receiving device to determine, according to the information indicating the first assignment 
location, an identifier of a first field corresponding to the first assignment 
location, wherein the first field is a field in the first packet (Paragraph 0215 location information completely occupies a space of one packet, in which data may be inserted, then the packet may not include payload data. In the packet, data included in a payload is identified using a PID. Thus, whether the packet includes the location information may be determined by using the PID ). 
 
As per claim 17 Kwon teaches the generation device according to claim 16, wherein causing the receiving device to determine the identifier of the first field corresponding to the first assignment location comprises causing the receiving device to perform at 
least one of: perform a first process comprising determining the type of the 
first packet header according to the identifier of the type of the first packet 

format of the first packet header, and further according to the first offset, 
and the first length, wherein the first field is a field in the first packet 
header, and wherein the format of the first packet header is determined 
according to the type of the first packet header;  or perform a second process 
comprising: determining the type of the first packet header according to the 
identifier of the type of the first packet header;  and determining the 
identifier of the first field according to the type of the first packet header, 
further according to a format of the first packet, and further according to the 
first offset, and the first length (Paragraph 0258 The data transmitting apparatus 1300 defines the length of the "private-data-byte").
 
As per claim 18 Kwon teaches the generation device according to claim 16, wherein the identifier of the first field is a name of the first field (Paragraph 0213, 0235 It is assumed that while content is provided to a user by sequentially processing a plurality of packets starting from the first packet).  
 
As per claim 19 Kwon teaches a description device, comprising: a processor;  and a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions to: receive a first operation 
request that requests performance of an operation on a first packet, wherein 
the first operation request comprises first assignment content and information 
indicating a first assignment location, wherein the first assignment location 
(Paragraph 0024, 0116, 0181 a location of a header, a tag for defining to which service the streaming is related to, a tag for defining a container format of media data, and a tag for defining the plurality of media data. an obtaining unit which obtains location information indicating a randomly accessible point of each of the at least one segment), wherein the first assignment content is data indicates assignment of a value to the first assignment location, wherein the information indicating the first assignment location comprises an identifier of 
a type of a first packet header(Paragraph 0076, 0120, 0206, 0218  a value of 0, a subsequent packet may include the second type of location information a content identifier (ID), and a content uniform resource locator (URL) of the content as meta data of the content. The information about each media data may include a quality, a type, an ID, or the like of each media data. The "contentType" tag may indicate whether the container format is an MP4 format or an MPEG2-transport stream (TS) format ), and further comprises a first offset(Paragraph 0010, 0188  The location information may include first offset information.), and a 
first length(Paragraph 0258 The data transmitting apparatus 1300 defines the length of the "private-data-byte"), wherein the first packet header is a packet header in the first packet (Paragraph 0093 FIG. 4B illustrates information about a header of media data), and wherein the first offset is an offset relative to a start location 
of the first packet header (Paragraph 0206 An ` offset` field  is a 16-bit field, and represents the total number of packets present between a current packet and the total number of packets is defined in the ` offset` field 1513, any other value, e.g., a total of bytes, a PTS, a DTS, global time of media);  generate a second operation  (Paragraph 0277 -0279, 0288, 0294 The header has a PID field for identifying data included in the payload region. Since the TS packet has a PID of, the payload region includes location information of a random access point. The location information of the random access point may include a `descriptor_tag` field, a `descriptor_length` field In the payload region, the `TS_description_section` that includes location information of a random access point is present).  
 
As per claim 20 Kwon teaches the description device according to claim 19, wherein the receiving device is a conversion device or a data processing device(Paragraph 0213, 0235 It is assumed that while content is provided to a user by sequentially processing a plurality of packets starting from the first packet). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See form 892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED ALI/Examiner, Art Unit 2468